Order entered July 1, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01345-CR

                              TIMOTHY ALEXANDER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-34377-N

                                            ORDER
          The Court DENIES appellant’s June 26, 2013 second motion to dismiss counsel and

proceed pro se. See Martinez v. Court of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 152

(2000).

          We DENY appellant’s June 20, 2013 “motion to accept, file & consider appellant’s (late

emergency) brief”; “motion to extend time for filing of appellant’s brief”; and “motion for

appointment of new attorney on appeal/motion to proceed en forma pauperis.” See Buntion v.

Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Rudd v. State, 616 S.W.2d 623 (Tex. Crim.

App. [Panel Op.] 1981); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE